          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

NICO DIMITRIES RANSOM                                      PLAINTIFF

v.                     No. 3:18-cv-162-DPM

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                               DEFENDANTS

                           JUDGMENT
     The complaint is dismissed without prejudice.




                                    D .P. Marshall   fr.
                                    United States District Judge
